DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 1/31/2022 has been received and entered into the application file.

Status of Prior Rejections/Response to Arguments
RE: Objection to claim 1:
	The amendment to the claim is effective to obviate the prior objection.  The objection is withdrawn.

RE: Rejection of claims 12 and 15 under 35 USC 112(b):
	The amendment to the claims are effective to obviate the prior rejections.  The rejections are withdrawn.  

RE: Rejection of claims 1-6, 10, 11, 13, 14 and 18-20 under 35 USC 103 over Werber et al, in view of Harrell:
	Applicants assert the Werber reference is not available as prior art under 35 USC 102(a)(2) because the subject matter disclosed in the Werber reference was obtained directly or indirectly from the inventor or a joint inventor of the instant application and is thus not prior art in accordance with 35 USC 102(b)(2)(A).  The attorney has signed a statement attesting the currently claimed subject matter is the work of Dr Bruce Werber (a present inventor).  This is accepted as a declaration made under 37 CFR 1.130(a).  The attorney is authorized to speak on behalf of the application. This is effective to disqualify Werber et al (WO 15/134951) as prior art under 35 USC 102(b)(2)(A).  The rejection is withdrawn.
	Applicants also attempts to disqualify the Werber reference as prior art pursuant to 35 USC 102(b)(2)(C).  However, as the prior art has already been disqualified under 35 USC 102(b)(2)(A), this second argument is not considered, as it is not necessary.


RE: Duplicate Claim Warning:
withdrawn.

RE: Double Patenting Rejection of claims 1-20 over US Patent 9132156, in view of Daniel et al [sic: Harrell et al Daniel et al]:
	For clarity: There was an error in the rejection heading, the rejection was over US Patent 9132156, in view of Daniel et al (US Patent 8323701).  Applicants have filed a terminal disclaimer over US Patent 9132156.  The terminal disclaimer is approved and recorded.  The rejection is withdrawn.

RE: Double Patenting Rejection of claims 1-9 and 11-20 over US Patent 9132156, in view of Harrell et al and Daniel et al:
Applicants have filed a terminal disclaimer over US Patent 9132156.  The terminal disclaimer is approved and recorded.  The rejection is withdrawn.

RE: Provisional Double Patenting Rejection of claims 1-9 and 13-20 over US Application 15/909857:
Applicants have filed a terminal disclaimer over US Application 15/909857.  The terminal disclaimer is approved and recorded.  The provisional rejection is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Hobson on 2/4/2022.

The application has been amended as follows: 

Claim 12 is amended as follows:Claim 12 (Currently Amended) The process of claim 1, further comprising the steps of:

	j) cryopreserving said composite therapeutic membrane to produce a cryopreserved composite therapeutic membrane 
	k) thawing out said cryopreserved composite therapeutic membrane to produce a thawed composite therapeutic membrane 

Claim 15 is cancelled.

Claim 19 is amended as follows:
Claim 19 (Currently Amended) The process of claim 18, wherein the step of combining further includes imbibing the composite therapeutic composition into the thickness of the amniotic membrane.

Claim 20 is amended as follows:
Claim 20 (Currently Amended) The process of claim 1, further comprising the steps of:
	[[a)]] i) cryopreserving said composite therapeutic membrane to produce a cryopreserved composite therapeutic membrane; and
	[[b)]] j) thawing out said cryopreserved composite therapeutic membrane to produce a thawed composite therapeutic membrane. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633